DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 02/09/2022.
Claim 29 has been amended.
Claims 16-29 are currently pending and have been examined.

Allowable Subject Matter

Claims 16-29 are allowed.  















Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes synchronizing digital devices.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). 
With regard to any applicable prior art, the closest prior art of record, Ratias (US 9,973,374 B1) discloses, “Computer systems have enabled the sharing of information on multiple computer screens. However, this sharing of information can typically mean mirroring of web pages on multiple computing devices. This mirroring on multiple computing devices might be useful for multiple people to view a single computer display. However, today many people have multiple computing devices that can share user data but may not function in a cooperative manner. What is needed is a system for synchronizing content across multiple computing devices where the multiple devices operate in a complimentary manner and may display different, related, or complimentary information.” (column 1, lines 15-26).  None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Bright Hub.  GooSync- a Free Utility to Synchronize Your Windows Mobile Device with Your Google Calendar.  (2008-08-18). Retrieved online 11/08/2021. https://www.brighthub.com/computing/windows-platform/articles/4773/
Brent Butterworth. “The Power of Sync in Networked Consumer Audio.” (14 November 2014).  Retrieved online 02/19/2022.  https://avnu.org/wp-content/uploads/2014/05/The-Power-of-Sync-in-Networked-Consumer-Audio-Whitepaper.pdf
Jason P. Davis. “Capturing the Value of Synchronized Innovation.” (June 18, 2013).  Retrieved online 02/19/2022. https://sloanreview.mit.edu/article/capturing-the-value-of-synchronized-innovation/

Foreign Art:
KANEKO MASAHIKO. SYNCHRONIZATION MECHANISM FOR MULTIMEDIA CAPTIONING AND AUDIO DESCRIPTION TO PROVIDE A SUPPLEMENT MEDIA STREAM TOGETHER WITH A MAIN MEDIA STREAM. (KR 2004/0062369 A)
RICHARD GIANATTASIO et al. “SYNCHRONIZED STORY-CENTRIC MEDIA DISTRIBUTION.” (JP 2015/201195 A)
CHEN ELI et al. “SYSTEM AND METHOD FOR SYNCHRONIZED PLAYBACK OF STREAMING DIGITAL CONTENT.” (JP 2015/216679 A)
MCINTIRE, JOHN P et al.  “METHOD AND APPARATUS FOR SELECTING RELATED CONTENT FOR DISPLAY IN CONJUNCTION WITH A MEDIA.” (WO 2009/120583 A2)




Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)